Name: 2014/237/EU: Commission Implementing Decision of 24 April 2014 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2014) 2601)
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  means of agricultural production;  trade policy;  Asia and Oceania;  agricultural policy;  environmental policy;  tariff policy;  trade
 Date Published: 2014-04-26

 26.4.2014 EN Official Journal of the European Union L 125/93 COMMISSION IMPLEMENTING DECISION of 24 April 2014 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2014) 2601) (2014/237/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3), thereof, Whereas: (1) Plant health checks carried out by Member States on consignments of certain plants and plant products of Indian origin revealed a high number of interceptions due to the presence of harmful organisms mainly Tephritidae (non-European), Thrips palmi Karny or Bemisia tabaci Genn. The number of consignments from India intercepted with harmful organisms in the Union has shown an upward trend since 2010. Most of the interceptions concern plants other than seeds and roots of Colocasia Schott and plants other than seeds of Mangifera L., Momordica L., Solanum melongena L. and Trichosanthes L. (hereinafter the specified commodities). (2) Audits carried out by the Commission in India, in particular in 2010 and 2013, revealed shortcomings in the phytosanitary export certification system. Despite assurances and action taken by India, the number of interceptions increased further in 2013. (3) In the light of the outcome of those audits and the number of interceptions, it has been concluded that the current phytosanitary safeguards of India are insufficient to ensure that consignments are free from harmful organisms or to address the risk of introduction of harmful organisms into the Union through the import of the specified commodities. (4) Measures should be taken to address the risk posed by the import into the Union of the specified commodities originating in India. Consequently, the introduction into the Union of the specified commodities originating in India should be prohibited. (5) The measures should remain in place until 31 December 2015 in order to address the ongoing risk of introduction, while allowing India to upgrade its certification system. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The introduction into the territory of the Union of plants other than seeds and roots of Colocasia Schott and plants other than seeds of Mangifera L., Momordica L., Solanum melongena L. and Trichosanthes L., originating in India shall be prohibited. Article 2 This Decision shall expire on 31 December 2015. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 April 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1.